DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the estimated charge obtained through the predictive model as mentioned in claims 4 and 16, based on the values of superheat, mass flow, expansion valve degree of opening, and their quadratic values, constant, and coefficients must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings were received on 11/12/2021.  These drawings are unacceptable because the newly submitted figure 10 does not resolve the previously mentioned drawing objection and does not represent the invention as claimed in claims 4 and 16.

When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 11/12/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendments to specification and drawings mentioned on pages 2-3 are not supported by the original disclosure because the refrigerant charge is estimated based on at least three predictive parameters and quadratic values of the three predictive parameters as separate and independent variables (see claim 4; fig. 1 and page 16 of specification) while the amendment suggests that the charge is estimated based on single/three parameters without using quadratic values of the three predictive . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "estimating the amount of charge by using the predictive model with one predictive parameter and quadratic value of the one predictive parameter as independent variables" is not supported by applicant's original disclosure because nowhere in the original disclosure supports that only one predictive parameter and one quadratic value are used in a predictive model to estimate refrigerant charge. The original disclosure requires the predictive model for estimating the refrigerant to contain at least three predictive parameters and quadratic values of the three predictive parameters as separate and independent variables (see claim 4; fig. 1 and page 16 of original specification) while the amendment suggests that the 
Since claim 3, 4, and the original disclosure require at least 6 variables (3 system parameters and 3 quadratic parameters) to determine/predict the refrigerant charge, the newly filed amendment broadens the scope of claim 3 by suggesting that refrigerant charge is capable of being determined based on “at least one predictive parameter,” and “at least one quadratic predictive parameter” (see amended claim 3) or using two, three, four, an five parameters in the predictive model. This broadening scope of the claims also creates doubts for one of skilled in the art about the applicant having possession of the amended claimed invention at the time of the filing of the application.
Claims 4-6 are rejected by virtue of being dependent upon the rejected base claim.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 3, the limitation "estimating the amount of charge by using the predictive model with at least one predictive parameter and quadratic value of the at least one predictive parameter as independent variables" is not neither supported the original disclosure included a charge determination based on only three system/predictive parameters and quadratic values of the three system/predictive parameters as separate and independent variables (see claim 4; fig. 1 and page 16 of original specification) while the amendment now suggests the possibility that the charge determination can be achieved using two, three, four or five independent variables, which is not supported by the original disclosure. One of skilled in the art would not find any instructions by the applicant in the original disclosure for determining the refrigerant charge based on two, three, four or five independent variables. Also the applicant has not provided any working example of obtaining a refrigerant charge .
Claims 4-6 are rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadegh (US 2006/0021362 A1).
In regards to claim 1, Sadegh teaches a method for estimating an amount of refrigerant charge for heating, ventilation, air conditioning, and refrigeration (HVACR) system (see figs. 3 and 1), the HVACR system including a compressor (18), and an expansion device (24), the method comprising: operating the HVACR system (see paragraph 22); obtaining at least one system parameter of the HVACR system during operation (at least pressure or temperature data obtained during operation, see paragraph 22), the at least one system parameter including at least one of suction superheat of the compressor, suction saturated temperature of the compressor (via suction temperature sensors TS 40, TC1 40, see fig. 1), mass flow of the HVACR system, mass flow or a degree of opening of the expansion device (controller adjusts expansion valve openings, see paragraphs 22, 25), and discharge saturated temperature 
In regards to claim 8, Sadegh teaches when the estimated amount of refrigerant charge is less than or equal to a predetermined threshold, generating warning information to indicate a lack of refrigerant in the HVACR system (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 14, Sadegh teaches a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see fig. 1), the HVACR system comprising: a compressor (18), a condenser (20), an expansion device (24), and an evaporator (48) fluidly connected (see fig. 1 and paragraph 21); at least one sensor (at least sensors 40, 42, see fig. 1 and paragraph 22); and a controller (44), wherein the controller is configured to obtain at least one system parameter (at least pressure and temperature data) of the HVACR system during operation (see paragraph 22), via the sensors (at least via sensors 40, 42), the at least one system parameter include at least one of suction superheat of the compressor, suction saturated temperature of the compressor (via suction temperature sensors TS 40, TC1 40, see fig. 1), mass flow of the HVACR system, mass flow or a degree of opening of the expansion device (controller adjusts .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh as applied to claims 1 and 14 above and further in view of Bertagnolio (US 2016/0377333 A1).
In regards to claims 2 and 15, Sadegh teaches the limitations of claim 2 and further discloses that the predictive model based on regression analysis to establish a relationship between system parameters as predictive parameters (see paragraphs 10, 27), which depend upon expansion valve operation and pulse count, which represents refrigerant level (predicting pulse counts to indicate level/charge of refrigerant, see paragraphs 27-29 and 40), and estimating the amount of refrigerant charge for the HVACR system based on the predictive model (estimating charge trend at step 70 and charge forecast thereafter, see fig. 3 based on the predictive model with the help of pulse counts, see paragraphs 39-41 and 46); and that the at least one predictive parameter includes three parameters, the three parameters being the suction superheat of the compressor, and mass flow of the HVACR system, and subcool (the predictive operation parameters include discharge pressure, refrigerant mass flow, fan speed, see paragraph 10; superheat SH, subcool SC, and other values indicative of system operation, see fig. 2, paragraphs 25, and 29; wherein the superheat SH at the evaporator outlet, see paragraph 24, represents compressor suction side).
However, Sadegh is silent about performing regression analysis on mass flow or degree of opening of an expansion valve.
Bertagnolio teaches using regression analysis on expansion valve opening or mass flow through expansion valve to determine predictive parameter of the degree of opening of the expansion valve or mass flow through the expansion valve (see paragraph 33 and 46).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh in view of Bertagnolio as applied to claim 2 above and further in view of Polynomial-Model NPL herein after referred as NPL1.
In regards to claim 3, Sadegh as modified teaches the limitations of claim 3 and further discloses applying the at least one predictive (superheat SH, subcool SC, mass flow, see fig. 2 and paragraph 26; and discharge pressure, mass flow, fan speed, or  see paragraph 29), as independent variables in the regression analysis (see paragraphs 10, 29-30), and determining the predictive model for estimating the amount of refrigerant charge based on the regression analysis using the independent variables (using estimated pulse count to determine refrigerant charge, see paragraphs 30 and fig. 3).
However, Sadegh does not explicitly teach using a quadratics of a parameter as an independent variable in analysis.
NPL1 teaches using quadratic polynomial for calculating predictions (see “Quadratic Polynomial Curve” on pages 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the predictive model in the method of Sadegh as modified by introducing quadratic independent variable function for the variable predictive system parameter such as superheat, mass flow or opening degree of the expansion valve based on the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh in view of Bertagnolio as applied to claim 2 above and further in view of Park (KR 20030062649 A).
In regards to claim 7, Sadegh teaches that in the regression analysis, a value of the suction superheat of the compressor, and a value of the mass flow of the HVACR system are obtained by dividing the suction superheat of the compressor by a rated suction superheat of the compressor, and by dividing the mass flow of the HVACR system by a rated mass flow of the HVACR system, when the compressor is under a predetermined operation condition (this is a contingent limitation in a method claim, see MPEP 2111.04), and a value of the degree of opening of the expansion device is the degree of opening of the expansion device divided by a rated degree of opening of the expansion device (expansion valve opened and closed to a desired amount for number of pulse counts, see paragraph 10).
However, Sadegh does not explicitly teach dividing a value by a rated value to obtain a valve opening value.
Park teaches applying a voltage for maintaining an opening degree of a valve (low voltage applied to the valve, see paragraphs 17, 21; and abstract), where the applied voltage is obtained by dividing the valve opening voltage by a rated voltage for opening the valve (low voltage as a percentage or fraction of the rated voltage, see paragraphs 17, 27 and 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regression analysis in the method of Sadegh as modified by using a value of the degree of opening of the expansion device as the degree of opening of the expansion device divided by a rated degree of opening of the expansion device based on the teachings of Park in order to normalize the expansion valve opening degree data along with superheat and mass flow data to fit on a manageable scale that is easier for sorting and to reduce redundancy and improve data integrity.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh as applied to claim 1 above and further in view of Clark (US 2011/0112814 A1).
In regards to claim 9, Sadegh does not explicitly teach reporting the estimated amount of refrigerant charge.
Howerver, Clark teaches reporting the estimated amount of refrigerant charge (notification module generates notification about refrigerant level and the difference between expected and measured refrigerant levels, see paragraphs 7 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh by reporting the estimated amount of refrigerant charge as taught by Clark in order to identify a possible leak in the refrigerant circuit (see abstract), monitor performance, maximize efficiency and reduce cost of the refrigeration system (see paragraph 5, Clark).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh as applied to claim 1 above and further in view of Toyoshima (US 8,087,258 B2).
In regards to claim 10, Sadegh teaches operating the HVACR system (see paragraph 22); obtaining at least one system parameter of the HVACR system during operation (at least pressure and temperature data obtained during operation, see paragraph 22), the at least one system parameter including at least one of suction superheat of the compressor, suction saturated temperature of the compressor, mass flow of the HVACR system, mass flow or a degree of opening of the expansion device, and discharge saturated temperature of the compressor, and combination thereof (compressor 18 discharge temperature sensor 42, see fig. 1); determining refrigerant level in the HVACR system (see paragraph 7) and operating the HVACR system at variable compressor speeds and capacities (by varying compressor speeds, see paragraph 22) and with varying refrigerant mass flow under plurality of operation conditions (different refrigerant mass flow for heating and cooling modes, see paragraphs 36 and 22); wherein the plurality of operation conditions define condenser and evaporator loads (heating and cooling 
However, Sadegh does not explicitly teach plurality of HVACR systems and operating plurality of HVACR system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh by applying the method as taught by Sadegh to plurality of HVACR systems, where the plurality of HVACR systems are operated, analyzed and parameters for the plurality of HVACR systems such as discharge temperature of the compressor are obtained because the court has held that mere duplication of a part has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B); and in the method of claim 10, no new and unexpected result is produced because the analysis of estimating the amount of refrigerant has not been altered.
Sadegh also does not explicitly teach having different capacities with plurality of refrigerant amounts for plurality of units/HVACR units; wherein condenser and evaporator loads are part of the plurality of operation conditions.
Toyoshima teaches operating plurality of HVACR systems (plurality of machines) having different capacities (operating plurality of machines with different capacities, see col. 4, lines 62-67), under a variety of load on the system, which affect the load on the condenser and the evaporator (under changing environmental conditions, see col. 4 lines 35-39), where a plurality of predetermined amount of refrigerant exists with varying air conditioning capacities (see col. 21, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh as modified by operating the plurality of HVACR systems at different capacities under varying operating conditions of the condenser and the evaporator with different amounts of refrigerant based on the teachings of Toyoshima in order to adjust the refrigerant amounts according to the capacity of each of the machine or equipment or heat exchanger .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh in view of Toyoshima as applied to claim 10 above and further in view of Walsh (US 2018/0299155 A1).
In regards to claim 11, Sadegh does not explicitly teach that the plurality of operation conditions includes at least one of the following conditions: evaporator return air dry-bulb/wet-bulb temperature at or about 67°F/ at or about 57°F, air volume at or about 200CFM/ton, outdoor ambient temperature at or about 95°F; evaporator return air dry-bulb/wet-bulb temperature at or about 90°F/ at or about 73°F, air volume at or about 350CFM/ton, outdoor ambient temperature at or about 50°F; evaporator return air dry-bulb/wet-bulb temperature at or about 67°F/ at or about 57°F, air volume at or about 200CFM/ton, outdoor ambient temperature at or about 50°F; evaporator return air dry-bulb/wet-bulb temperature at or about 90°F/ at or about 73°F, air volume at or about 350CFM/ton, outdoor ambient temperature at or about 95°F; evaporator return air dry-bulb/wet-bulb temperature at or about 70°F/ at or about 63°F, air volume at or about 200CFM/ton, outdoor ambient temperature at or about 70°F.
However, Walsh teaches that the plurality of operation conditions includes at least one of the following conditions: evaporator return air dry-bulb/wet-bulb temperature at or about 67°F/ at or about 57°F (dry and wet bulb temperatures for evaporator, see fig. 11), air volume at or about 200CFM/ton (200 cfm/ton, see fig. 12), outdoor ambient temperature at or about 50°F (Outdoor air temperature, see fig. 13 and paragraphs 158-161); evaporator return air dry-bulb/wet-bulb temperature at or about 70°F/ at or about 63°F (dry and wet bulb temperatures for evaporator, see fig. 11), air volume at or about 200CFM/ton (200 cfm/ton, see fig. 12), outdoor ambient temperature at or about 70°F (Outdoor air temperature, see fig. 13 and paragraphs 158-161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh as modified by operating the HVACR systems under the conditions of evaporator return air dry-bulb temperature at or about 67°F or 70°F, or wet bulb .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh in view of Toyoshima as applied to claim 10 above and further in view of Pham (US 9,803,902 B2).
In regards to claim 12, Sadegh teaches that the refrigerant charge percentages corresponding to the plurality of predetermined amount of refrigerant charge include at or about 100% (full charge, see paragraphs 12, 25, and 29-30), at or about well below or low charge (low charge, see paragraphs 12, 23, and 32).
However, Sadegh does not explicitly teach refrigerant charge includes at or about 75%, and at or about 50%.
Pham teaches refrigerant charge conditions including at or about 75% (75% charge, see fig. 9), and at or about 50% (45% charge, see fig. 9 and col. 10, line 47 – col. 11, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh as modified by providing refrigerant charges at various percentages for different HVACR systems at or about 75%, and at or about 50% charge based on the teachings of Pham in order to determine the temperature variations and difference in temperatures that are affected by the overcharge or undercharge conditions of the HVACR system (see col. 6, line 66 – col. 7, line 10; and col. 7, lines 22-31, Pham); and to verify results obtain by different methods (see col. 9, lines 38-46, Pham).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh in view of Toyoshima as applied to claim 10 above and further in view of Nelson (US 2018/0187915 A1).
In regards to claim 13, Sadegh as modified teaches controlling a first temperature to be less than a first predetermined temperature (by controlling the refrigerant amount lowering subcooling temperature below the boiling point temperature of the condenser, see paragraph 24); where the first temperature is for the HVACR system (refrigerant passing through condenser 54 prevents frost formation); controlling a second temperature to be greater than a second predetermined temperature (by controlling the refrigerant amount increasing superheat temperature above the boiling point temperature of the evaporator, see paragraph 24); where the second temperature is for suction saturated temperature of the compressor for the HVACR system (providing refrigerant vapor at the evaporated outlet with positive superheat SH prevents liquid refrigerant from entering the compressor and preserves the suction saturated temperature of the compressor, see paragraphs 24-25); setting a condenser fan (36) speed to an automatic control mode (controller 44 adjusts the speed of fan 36, see paragraphs 22, 29, 35, and 45); and setting a supply air temperature (supplied by fan 26, see fig. 1) based on temperature measured by sensor (40, see paragraphs 22 and 31).
However, Sadegh does not explicitly teach turning off a warning mechanism; and setting the air temperature to at or about 40°F.
Nelson teaches turning off a warning mechanism of the HVACR system (compressor is shut down due to an alarm and then when the temperature limit is reached the compressor is turned on, see paragraphs 85-86); and setting a supply air temperature to at or about 40°F (supply air temperature about 40°F, see paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sadegh as modified by supplying air at temperature of about 40°F as taught by Nelson in order to facilitate cooler temperatures during a cooling mode (see paragraph 83, Nelson) and it would have also been obvious to turn off the warning mechanism in the HVACR systems of Sadegh as modified based on the teaching of Nelson to turn off and on an alarm system and compressor to allow the suction temperature to reach the warm temperatures in order to .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. In response to applicant's argument "added figure 10 illustrates relationship between estimated charge and three independent variables and the specification (page 16 lines 11-14) supports the amendment," the examiner maintains the Drawing objection and introduces new matter rejection because figure 10 does not describe or show the claimed equation of claim 4 and page 16 of the specification does not contain only three independent variables because applicant has claimed that quadratic values are separate and independent variables.
In response to applicant's argument "Sadegh does no teach obtaining discharge saturation temperature of the compressor," the examiner maintains the rejection of claims 1 and 14 and points out that the claim requires obtaining one parameter out of a list of plurality of parameters and hence "discharge saturation temperature of the compressor" is not a required limitation of the claims. "Discharge saturation temperature of the compressor" is only claimed as one of the parameters, which is not required because Sadegh teaches mass flow of the HVACR system (see above rejection of claims 1 and 14), where mass flow is also claimed as an alternative parameter (see claims 1 and 14).
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MERAJ A SHAIKH/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763